Order conditionally denying respondent’s application to cancel a mechanic’s lien by reason of the lienor’s failure to commence an action to enforce the lien, reversed on the law, with $10 costs and disbursements, and the application denied, unconditionally, with $10 costs, without prejudice to the making of a new application for the same .relief upon proper notice. The notice served by respondent failed to comply substantially with the requirements of section 59 of the Lien Law. It failed to require the lienor to commence an action to enforce the lien, within a time specified in the notice, not less than thirty days from the time of service of the notice and to require the lienor to show cause at Special Term at a time and place specified therein, why the notice of lien should not be vacated. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.